Title: From George Washington to Joseph Reed, 19 October 1780
From: Washington, George
To: Reed, Joseph


                  
                     
                     Sir,
                     Hd Qrs Passaic Falls Octr 19th 1780.
                  
                  With respect to prisoners of War mentioned in yr Excellency’s
                     Letter of the 3d Instt—I beg leave to observe that it has been my wish from the
                     beginning of the contest to the present day, that no distinction should exist
                     with respect to them—that the whole should be considered on one general
                     & liberal scale as belonging to the States, and not to this or that
                     State—be exchanged according to their rank & the order of their
                     captivity—and that all military prisoners taken from the Enemy, no matter whose
                     or by whom, should be deemed as belonging to the public at large and be applied
                     generally for the release of those in the Enemy’s hands. This has been my wish
                     because it appeared to be just & the only principle which could give
                     general satisfaction. In conformity to it, all exchanges in the course of the
                     War resting safely with me & made by my direction, have been
                     conducted—and it has been my constant direction where the point depended wholly
                     on me, that the prisoners with the Enemy were to be exchanged agreable to
                        it. particular cases however may arise when it may be
                     proper to depart from the principle; but these can be but rare—and the
                     principle where the business was entirely with me, has never been deviated from
                     in a single instance.
                  As to the case of Lt Colo. Simcoe & Lt Colo. Conolly—the
                     former was captured by the Jersey Militia before the Resolution passed which
                     you inclose—was confined by the State who also made his exchange; the exchange
                     of the latter was directed in consequence of a requisition by the State of
                     Maryland who claimed him, to the Honble the Board of War, who thought their
                     claim was first. This State claimed it on the examples & practise of
                     some other states in like cases, who had made exchanges without the
                     interference or consulting any but their own authority. When I received the
                     Board’s Letter upon the subject—I informed them (tho I directed the exchange
                     for the reasons I have mentioned and the considerations subjoined) "that
                     previous to their Letter I had supposed that Citizens or
                        Inhabitants captured by the Enemy were the Objects to whom the Act
                     meant a preference should be given, and that all
                     Officers in captivity were to stand upon a common footing to be released
                     on the principle of priority of capture." But as the terms of the act were not
                     entirely explicit & the opinion of the Board was in favor of the Claim, the sentiments I entertained of Lt Colo. Ramsay’s merit and indeed the
                     recollection of the day of his capture his conduct upon the occasion and the
                     whole circumstances by which he was placed in a situation that exposed him to
                     more than a common risk of falling or being taken determined me not to oppose
                     the measure. I have upon the present occasion attended minutely to the Act—and
                     I am fully persuaded from a recurrence to some of my correspondences on the
                     subject of it—long previous to its being passed, that my ideas of it were right
                     and that the construction and operation I supposed it should have, was the true
                     one. The Draft of it I find was in my possession for consideration, so far back
                     as the summer 79, as a Regulation intended for placing the business of
                     prisoners & their exchanges upon a different footing from what it then
                     was—and I returned it with this observation, that the Regulations appeared
                     judicious and proper—such as I had a long time wished to see take place—adding
                     that it appeared to be the intention to make a distinction between prisoners & prisoners
                        of War, which was no doubt a proper & necessary one. Under the
                     first I meant to comprehend Citizens & Civil characters not usually
                     considered or made prisoners of exchange, but whom nevertheless the Enemy were
                     seizing & taking whenever they could in order to release their Officers
                     in our hands. Under the last—Officers & Soldiers of the army or militia
                     actually taken in arms. It was the practice of the States to exchange the
                     former for military prisoners—and particular Officers out of the order of their
                     captivity for Officers they had taken, that excited the clamour &
                     dissatisfaction among the Officers in general who were prisoners. I think there
                     should be no preference under the idea of state Captures with respect to the
                     exchanges of military prisoners the terms of the act
                     seem to require it—I think it was the intention—and if it should have a
                     different operation it does not remove, at least but in a very remote &
                     partial degree the causes which were complained of & which appear
                     evidently on examination from the introduction to have been the mischiefs
                     intended to be remedied; but on the contrary it would sanction partial or State
                     exchanges of Officers and only change the mode of carrying the business into
                     execution, by placing it in the hands of the Continental Commissary instead of
                     the Commissaries of the Individual States.
                  And I am to observe further that the Resolution of Congress by
                     which I am authorized to go into exchanges now in contemplation to be carried
                     into effect, points out and directs priority of capture as a governing
                     principle. I have been thus particular for your satisfaction. I will now
                     proceed to the case of Major Murray. I recollect the Board of War informed me
                     last fall, that his brother had applied to them for his exchange for Major
                     Stein who had been captured by a Vessel belonging to him and in consequence of
                     his having turned over a very considerable number of prisoners taken by her for
                     public benefit and the exchange of prisoners in general. The Board thought it
                     reasonable & so did I & from the peculiar
                     circumstances of the case—That our prisoners would readily agree to the measure
                     & even promote it as an act required by generosity & policy and
                     gave my consent to it. The Enemy however would not go into
                     the exchange. The Commissary shall be directed to attend to the case. I think
                     the other prisoners contained in the list should not be exchanged but for those
                     on Long Island in course, as the order of their captivity and rank apply; but I
                     should suppose the whole will actually, or by far the greater part of them, be
                     sunk in exchanges for Pennsylva Officers on that very principle, which will be
                     far more eligible, as many of them I imagine (I have not a list of the
                     prionsers by me) must stand as early in point of capture as any in the hands of
                        the Enemy.
                  
               